Gould, Associate Justice.
Whatever may have been the power of the city council under the different charters in force in 1874 and 1875, our opinion is, that the ordinances of the city were insufficient to authorize the tax on “ capital ” exacted of appellant. The tax levied by the ordinances was upon “all property, real and personal, within the limits of the city of Dallas.” The bank, in common with individuals, was subject to this tax on its property, including its money and credits. The tax exacted was not the tax on property authorized by the ordinances, but a tax on the paid-in capital of the bank, without reference^ to losses or gains. It does not appear that the term “capital” was used to express the amount of taxable personal property on hand, but that it was used to express the money paid in on their stock by the stockholders. The ordinances of the city contain nothing sufficiently indicating an intention in this way to tax the capital of either individuals or corporations. A merchant in the city was not taxed on the amount of capital originally invested, nor was it prescribed that a corporation should be so taxed. The intention to impose such a tax on the part of the city *360should have distinctly appeared from the terms of its ordinances ; otherwise the tax was unauthorized.
Because the court below erred, the judgment is reversed and the cause remanded.
Reversed and remanded.